— Lahtinen, J.
Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to Tax Law § 2016) to review a determination of respondent Tax Appeals Tribunal which denied petitioners’ requests for additional interest on certain refunds of personal income tax imposed under Tax Law article 22.
We confirm the determination of respondent Tax Appeals Tribunal for the reasons set forth in Matter of Michael A. Goldstein No. 1 Trust v Tax Appeals Trib. of the State of N.Y. (101 AD3d 1496 [2012], lv denied 21 NY3d 860 [2013]) and Matter of Goldstein v Tax Appeals Trib. of the State of N.Y. (111 AD3d 986 [2013] [decided herewith]).
Peters, PJ, Rose and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.